Title: VI. Notes for Reply to Robert Morris, [7–9 May 1784]
From: Jefferson, Thomas
To: 



[7–9 May 1784]

Whether the parts of the Unit had better be a measure of the [curre]nt money of account or of the dollar.
Obj. Easy to make any coin circulate at it’s value.
Ans. Still it is a duty to make it’s introduction easy as we can to the people.
Obj. The dollar is no money of account. No merchant keeps his books in dollars. Therefore the adoption of the dollar as the Unit will not save him the trouble of converting his accounts and the Fin[ancier]’s Unit will enable him [to do i]t with most accuracy.
Ans. The conversion of the merchants acc[ounts is bu]t a single operation. Once done it is done for ever. He is skilful and equal to the t[ask. Tho’ t]he adoption of the Fin[ancier]’s Unit may relieve this one operation of the merch[ant yet it] throws the difficulty on the farmer who knows what a  dollar is but [not what] the Fin[ancier]’s Unit is. The farmer is ignorant.
Obj. That ‘my subdivision goes [not far enough?].
Ans. It goes in infinitum [in theory? but I o]nly go to 1/100 because as yet the people in some states could [only be in]duced to that and in no state have they demanded a lower. If [they wish it?]  they may have a peice of 50/1000 or 5/1000 or 1/1000
Obj. The lowest fractional p[eice is not] equal to established weight in grs.
Obj. The coins should cont[ain a number] of dwts. or grs. without a fraction and an integral number of grains [of pure metal]
Obj. Proportion of val[ue between g]old and silver.
Obj. Assays unnece[ssary.]
Obj. Coinage price.
